DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Őstergaard et al. (U.S. PGPub 2011/0269393) teaches the relay node 16 receives an access link scheduling request from a given UE 12, which indicates that the UE 12 has uplink data to send to the relay node (See [0042]). The relay node 16 triggers an early BSR before receiving any of that uplink data from the UE 12. In response to the early relay node BSR triggering, the relay node 16 sends a backhaul link scheduling request to the donor base station 20 and receives a corresponding backhaul link scheduling grant (See [0042]).
The prior art of Keskitalo et al. (U.S. PGPub 2019/0357247) teaches  a RN can send a predictive SR without knowing what data will be received based on the UL grants RN has sent. A BSR may contain information about the logical channel groups for which UL data is available. When a RN constructs a predictive BSR, it does not necessarily yet know for which logical channels and how much for each it will receive data based on the UL grant it has sent in downstream. The RN only knows the total amount of data to be sent based on the UL grant unless it already received a BSR (and not just SR) from downstream (access UE or RN). If the RN has received a BSR, it may easily predict, based on the logical channel priorities, which data it will receive. If a BSR has not been received, then the RN only knows the total amount of data it will receive but not for which logical channels or logical channel groups that data belongs to. In that case, predictive BSR may indicate which data volume is for real data and which data volume is for predictive data (See [0046]). 
Claims 21-29 appear to be novel and inventive because prior art fails to show or teach in response to receiving the first indication, encode a second indication for transmission to a parent IAB node, the parent IAB node having more hops to the UE than the first IAB node, wherein the second indication provides predictive information about data expected to arrive at the first IAB Node, in combination with the other limitations of the independent claim.
Claims 30-36 and 37-40 appear to be novel and inventive for reasons similar to claim 21 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        5/5/2022